Name: Commission Regulation (EU) 2017/1154 of 7 June 2017 amending Regulation (EU) 2017/1151 supplementing Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information, amending Directive 2007/46/EC of the European Parliament and of the Council, Commission Regulation (EC) No 692/2008 and Commission Regulation (EU) No 1230/2012 and repealing Regulation (EC) No 692/2008 and Directive 2007/46/EC of the European Parliament and of the Council as regards real-driving emissions from light passenger and commercial vehicles (Euro 6) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  environmental policy;  deterioration of the environment;  land transport
 Date Published: nan

 7.7.2017 EN Official Journal of the European Union L 175/708 COMMISSION REGULATION (EU) 2017/1154 of 7 June 2017 amending Regulation (EU) 2017/1151 supplementing Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information, amending Directive 2007/46/EC of the European Parliament and of the Council, Commission Regulation (EC) No 692/2008 and Commission Regulation (EU) No 1230/2012 and repealing Regulation (EC) No 692/2008 and Directive 2007/46/EC of the European Parliament and of the Council as regards real-driving emissions from light passenger and commercial vehicles (Euro 6) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information (1), and in particular Article 14(3) thereof, Having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (2), and in particular Article 39(2) thereof, Whereas: (1) Regulation (EC) No 715/2007 is a separate regulatory act under the type-approval procedure laid down by Directive 2007/46/EC. (2) Regulation (EC) No 715/2007 requires new light passenger and commercial vehicles to comply with certain emission limits and lays down additional requirements on access to information. The specific technical provisions necessary to implement that Regulation are contained in Commission Regulation (EU) 2017/1151 (3). (3) The Commission has performed a detailed analysis of the procedures, tests and requirements for type approval that are set out in Regulation (EC) No 692/2008 on the basis of own research and external information and found that emissions of Euro 5/6 vehicles generated by real driving on the road substantially exceed the emissions measured on the regulatory New European Driving Cycle (NEDC), in particular with respect to NOx emissions of diesel vehicles. (4) The type-approval emission requirements for motor vehicles have been gradually and significantly tightened through the introduction and subsequent revision of Euro standards. While vehicles in general have delivered substantial emission reductions across the range of regulated pollutants, this was not the case for NOx emissions from light passenger and commercial diesel vehicles. Actions for correcting this situation are therefore needed. (5) Defeat devices which reduce the level of emission control are prohibited by Regulation (EC) No 715/2007. The revelation related to the use of defeat devices in diesel vehicles and the subsequent national investigations have highlighted the need to strengthen the enforcement of the rules on defeat devices. Therefore it is appropriate to require a better supervision at type approval of the emissions control strategy applied by vehicles, building upon the principles already applied to heavy duty vehicles by Regulation (EC) No 595/2009 of the European Parliament and of the Council (4) and its implementing measures. (6) It is important to address the problem of NOx emissions from diesel vehicles in order to contribute to decreasing the current high levels of NO2 concentrations in ambient air, which are a major concern regarding human health. (7) The Commission has established in January 2011 a working group involving all interested stakeholders for developing a real-driving emissions (RDE) test procedure better reflecting emissions measured on the road. The Joint Research Centre of the Commission published two studies in 2011 and 2013 on the feasibility of on-road testing and assessment of other technical options. After thorough technical discussions, the option suggested in Regulation (EC) No 715/2007, i.e. the use of portable emission measurement systems (PEMS) and not-to-exceed (NTE) limits has been developed and implemented as complementary regulatory test procedure. (8) The first two parts of the RDE test procedure were introduced by Commission Regulations (EU) 2016/427 (5) and (EU) 2016/646 (6). It is now necessary to complement them with the provisions that allow taking into account the cold start, introduce the necessary protocol and limits for measuring particle number (PN) emissions, take proper account of regeneration events and make sure that provisions exist for hybrid electric vehicles, light commercial vehicles and small volume manufacturers. (9) Cold start is an important contributor to emissions from light passenger and commercial vehicles, being especially important in urban areas where most of the cold starts occur. Especially during winter, cold starts contribute significantly to the air pollution in cities and should therefore be regulated appropriately. In order to carry out a comprehensive and effective evaluation of the RDE is therefore necessary to include cold start into the evaluation of the urban and total trip emissions for both NOx and PN emissions using the existing evaluation methods. (10) Furthermore, in order to reduce the variability of testing conditions that could overshadow the contribution of cold start, special provisions should be laid down for the preconditioning of the vehicle and for driving during the cold-start period. (11) Since recent data indicate that there is still an issue in the EU with higher than expected vehicle emissions during hot start, it is necessary to perform a certain number of tests starting with a warm engine. (12) Regulation (EC) No 715/2007 set a temporary Euro 6 limit for the PN emissions of gasoline direct injection vehicles in order to allow appropriate lead time to integrate effective PN emissions control technologies, while stipulating that within three years from the mandatory Euro 6 dates, PN emissions should also be regulated under real driving conditions. (13) For this purpose, the Commission set up a task force in 2013 led by the Joint Research Centre with the aim of examining the newly developed PEMS equipment for measuring Particulate Mass and Particle Number and developing a measurement method for PN emissions in real-world driving, which should be included in this act. (14) The equipment for measuring the PN emissions was found to be reliable and well performing in a wide variety of conditions. It is expected that the equipment will improve with time. Furthermore, the emission profiles of ultrafine particles below the current measurement threshold of 23 nm are being investigated by the Commission to ensure that the measurement methods adequately cover real-world PN emissions. (15) Provisions should be laid down allowing also for hybrid electric vehicles to be evaluated. For plug-in hybrids the methodology should be adapted in order to ensure practicality and robustness of RDE provisions and to prepare a more complete evaluation method that can provide an accurate picture of the RDE emissions of plug-in hybrid vehicles and can thus be also included in local or national incentive schemes designed to promote the use of such vehicles. (16) Regeneration should be included in the evaluation of vehicle emissions under the RDE procedure. In order to ensure consistency of the RDE procedure with the Worldwide harmonised Light-duty vehicles Test Procedures (WLTP), it is appropriate to introduce a methodology which mandates the use of Ki-factors for excess emissions through regeneration and a related evaluation scheme. (17) Updating of the Ki-factors may be required to reflect changes in vehicle specification and technological progress. Revisions may be necessary to ensure that Ki-factors reflect the real-world occurrence and magnitude of regeneration events. (18) In order to ensure that light commercial vehicles with a speed limitation can also be tested under the RDE procedure, special provisions for the speeds boundaries should be included for those vehicles. (19) In order to allow independent small volume manufacturers with worldwide annual production of less than 10 000 units to adapt to the RDE procedure, they should be provided extra time to fully meet the NTE limits. However, it is appropriate to require them to monitor the NOx emissions during that period. (20) The ultra-small volume manufacturers should be exempted from the provisions of the RDE procedure. With a volume of less than 1 000 vehicles sold each year in the Union they contribute only marginally to the total emissions of the light passenger and commercial vehicle fleet. (21) Article 15(6) of Regulation (EU) 2017/1151 requires an examination of the legal provisions of Directive 2007/46/EC to be carried out following the introduction of the WLTP tests to ensure a fair treatment as regards vehicles already previously approved against the New European Driving Cycle (NEDC) test requirements. (22) That examination shows that the requirements of Regulation (EU) 2017/1151 should be applicable to newly registered vehicles, including those the types of which were previously approved on the basis of the NEDC tests laid down in Regulation (EC) No 692/2008. All new vehicles, whether their types were previously approved on the basis of the NEDC tests or whether their types are approved on the basis of the WLTP tests for the first time, must, in accordance with Article 15 of Regulation (EU) 2017/1151, fulfil the requirements of Annex IIIA to that Regulation as of 1 September 2019. For N1 vehicles of classes II and III and category N2 vehicles, the relevant date is 1 September 2020. (23) To ensure that the type/approval authorities are fully informed of the application of that rule, this application should be mentioned in Section II. 5, Remarks, of the EC-type-approval certificate, as set out in Appendix 4 of Annex I to Regulation (EU) 2017/1151. (24) The provisions regarding the obligation of manufacturers to declare the auxiliary emission strategies (AES) are clearly linked to the prohibition to use defeat devices. Therefore, the need for the approval authority to make a decision during type approval based on the risk assessment and health and environmental effects of the AES should be clearly stated in the legislation and the contents of the extended documentation package should enable that authority to make that decision. (25) In order to ensure transparency, to allow comparison with values measured during independent testing and to allow for the development of incentive schemes by local or national authorities, the obligation for the manufacturer to declare the maximum value of NOx emissions and the maximum PN in RDE tests in the certificate of conformity of each vehicle should be introduced. (26) The Commission should keep under review the provisions of the RDE test procedure and adapt those provisions to accommodate new vehicle and/or measurement technologies and to ensure their effectiveness. Similarly, the Commission should keep under annual review the appropriate level of the final conformity factors for gaseous pollutants and particle number in light of technical progress. It should in particular review the two alternative methods for evaluating PEMS emission data set out in Appendices 5 and 6 to Annex IIIA to Regulation (EU) 2017/1151 with a view to developing a single method. (27) It is therefore appropriate to amend Regulation (EU) 2017/1151 and Directive 2007/46/EC accordingly. (28) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) 2017/1151 is amended as follows: (1) Article 2 is amended as follows: (a) point 32 is replaced by the following: (32) small volume manufacturer  means a manufacturer whose worldwide annual production is less than 10 000 units for the year prior to the one for which the type approval is granted and: (a) is not part of a group of connected manufacturers; or (b) is part of a group of connected manufacturers whose worldwide annual production is less than 10 000 units for the year prior to the one for which the type approval is granted; or (c) is part of a group of connected manufacturers but operates its own production facilities and own design centre;; (b) the following points 32a, 32b and 32c are added: (32a) own production facility  means a manufacturing or assembly plant used by the manufacturer for the purpose of manufacturing or assembling new vehicles for that manufacturer, including, where relevant, vehicles which are intended for export; (32b) own design centre  means a facility in which the whole vehicle is designed and developed, and which is under the control and use of the manufacturer; (32c) ultra-small-volume manufacturers  means a small volume manufacturer as defined in point (32) which has registrations of less than 1 000 in the Community for the year prior to the one the type approval is granted.; (2) in Article 3(11) the following subparagraph is added: The requirements of Annex IIIA shall not apply to emission type-approvals according to Regulation (EC) No 715/2007 granted to ultra-small-volume manufacturers.; (3) Article 5 is amended as follows: (a) paragraph 11 is replaced by the following: 11. In order for the approval authorities to be able to assess the proper use of AES, taking into account the prohibition of defeat devices contained in Article 5(2) of Regulation (EC) No 715/2007, the manufacturer shall also provide an extended documentation package, as described in Appendix 3a of Annex I to this Regulation. The extended documentation package referred to in paragraph 11 shall remain strictly confidential. The package shall be identified and dated by the approval authority and kept by that authority for at least 10 years after the approval is granted. The extended documentation package shall be transmitted to the Commission upon request.; (b) paragraph 12 is deleted; (4) Article 15 is amended as follows: (a) paragraph 4 is amended as follows: (i) point (a) is replaced by the following: (a) the requirements of point 2.1 of Annex IIIA with the exception of the requirements for the number of particles (PN) shall not apply;; (ii) the following subparagraph is added: Where a vehicle was type-approved in accordance with the requirements of Regulation (EC) No 715/2007 and its implementing legislation prior to 1 September 2017 in the case of category M and category N1 class I vehicles, or prior to 1 September 2018 in the case of category N1 class II and III and category N2 vehicles, it shall not be considered as belonging to a new type for the purpose of the first subparagraph. The same shall apply also where new types are created out of the original type exclusively due to the application of the new type definition in Article 2(1) of this Regulation. In these cases, the application of this subparagraph shall be mentioned in Section II. 5 Remarks of the EC-type-approval certificate, set out in Appendix 4 of Annex I to Regulation (EU) 2017/1151, including a reference to the previous type-approval.; (b) the following paragraph 7 is added: 7. Until 5 years and 4 months following the dates specified in Article 10(4) and (5) of Regulation (EC) No 715/2007 the requirements of Point 2.1 of Annex IIIA shall not apply to emission type-approvals according to Regulation (EC) No 715/2007 granted to small volume manufacturers as defined in Article 2(32). However in the period between 3 years and 5 years and 4 months following the dates specified in Article 10(4) and between 4 years and 5 years 4 months following the dates specified in Article 10(5) of Regulation (EC) No 715/2007, small volume manufacturers shall monitor and report the RDE values of their vehicles.; (5) the following article 18bis is added: Article 18bis Hybrid and plug-in hybrid vehicles The Commission shall work to prepare a revised methodology to include a robust and complete evaluation method for hybrid and plug-in hybrid vehicles with an aim to ensure that their RDE values are directly comparable to those of conventional vehicles with the objective of presenting it in the next amendment of the Regulation.; (6) Annex I is amended as set out in Annex I to this Regulation; (7) Annex IIIA is amended as set out in Annex II to this Regulation. Article 2 Annex IX to Directive 2007/46/EC is amended as set out in Annex III to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 171, 29.6.2007, p. 1. (2) OJ L 263, 9.10.2007, p. 1. (3) Commission Regulation (EU) 2017/1151 of 1 June 2017 supplementing Regulation (EC) No 715/2007 of the European Parliament and of the Council on type-approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and Euro 6) and on access to vehicle repair and maintenance information, amending Directive 2007/46/EC of the European Parliament and of the Council, Commission Regulation (EC) No 692/2008 and Commission Regulation (EU) No 1230/2012 and repealing Regulation (EC) No 692/2008 (see page 1 of this Official Journal). (4) Regulation (EC) No 595/2009 of the European Parliament and of the Council of 18 June 2009 on type-approval of motor vehicles and engines with respect to emissions from heavy duty vehicles (Euro VI) and on access to vehicle repair and maintenance information and amending Regulation (EC) No 715/2007 and Directive 2007/46/EC and repealing Directives 80/1269/EEC, 2005/55/EC and 2005/78/EC (OJ L 188, 18.7.2009, p. 1). (5) Commission Regulation (EU) 2016/427 of 10 March 2016 amending Regulation (EC) No 692/2008 as regards emissions from light passenger and commercial vehicles (Euro 6) (OJ L 82, 31.3.2016, p. 1). (6) Commission Regulation (EU) 2016/646 of 20 April 2016 amending Regulation (EC) No 692/2008 as regards emissions from light passenger and commercial vehicles (Euro 6) (OJ L 109, 26.4.2016, p. 1). ANNEX I In Annex I to Regulation (EU) 2017/1151, the following Appendix 3a is inserted: Appendix 3a Extended Documentation Package The extended documentation package shall include the following information on all AES: (a) a declaration of the manufacturer that the vehicle does not contain any defeat device not covered by one of the exceptions in Article 5(2) of Regulation (EC) No 715/2007; (b) a description of the engine and the emission control strategies and devices employed, whether software or hardware, and any condition(s) under which the strategies and devices will not operate as they do during testing for TA; (c) a declaration of the software versions used to control these AES/BES, including the appropriate checksums of these software versions and instructions to the authority on how to read the checksums; the declaration shall be updated and sent to the Type Approval Authority that holds this extended documentation package each time there is a new software version that has an impact to the AES/BES; (d) detailed technical reasoning of any AES; including explanations on why any of the exception clauses from the defeat device prohibition in Article 5(2) of Regulation (EC) No 715/2007 apply, where applicable; including hardware element(s) that need to be protected by the AES, if applicable; and/or proof of sudden and irreparable engine damage that cannot be prevented by regular maintenance and would occur in the absence of the AES along with a risk assessment estimating the risk with the AES and without it; reasoned explanation on why there is a need to use an AES for starting the engine; (e) a description of the fuel system control logic, timing strategies and switch points during all modes of operation; (f) a description of the hierarchical relations among the AES (i.e., when more than one AES can be active concurrently, an indication of which AES is primary in responding, the method by which strategies interact, including data flow diagrams and decision logic and how does the hierarchy assure emissions from all AES are controlled to the lowest practical level; (g) a list of parameters which are measured and/or calculated by the AES, along with the purpose of every parameter measured and/or calculated and how each of those parameters relates to engine damage; including the method of calculation and how well these calculated parameters correlate with the true state of the parameter being controlled and any resulting tolerance or factor of safety incorporated into the analysis; (h) a list of engine/emission control parameters which are modulated as a function of the measured or calculated parameter(s) and the range of modulation for each engine/emission control parameter; along with the relationship between engine/emission control parameters and measured or calculated parameters; (i) an evaluation of how the AES will control real-driving emissions to the lowest practical level, including a detailed analysis of the expected increase of total regulated pollutants and CO2 emissions by using the AES, compared to the BES.. ANNEX II Annex IIIA to Regulation (EU) 2017/1151 is amended as follows: (1) point 1.2.12 is replaced by the following: 1.2.12. Exhaust emissions  means the tailpipe emissions of gaseous, solid and liquid compounds.; (2) point 1.2.18 is replaced by the following: 1.2.18. Particle number emissions  (PN) means the total number of solid particles emitted from the vehicle exhaust quantified according to the dilution, sampling and measurement methods as specified in Annex XXI.; (3) point 1.2.25 is replaced by the following: 1.2.25. Span  means to adjust an instrument so that it gives a proper response to a calibration standard that represents between 75 per cent and 100 per cent of the maximum value in the instrument range or expected range of use.; (4) the following points 1.2.40 and 1.2.41 are inserted: 1.2.40. Off-vehicle charging hybrid electric vehicle  (OVC-HEV) means a hybrid electric vehicle that can be charged from an external source. 1.2.41. Not off-vehicle charging hybrid electric vehicle  (NOVC-HEV) means a vehicle with at least two different energy converters and two different energy storage systems that are used for the purpose of vehicle propulsion and that cannot be charged from an external source.; (5) in point 2.1.1, in the table, the words to be determined are replaced by 1 + margin PN with margin PN = 0,5; (6) in point 2.1.2, in the table, the words to be determined are replaced by 1 + margin PN with margin PN = 0,5; (7) The following paragraph is added under the tables in points 2.1.1 and 2.1.2: margin PN  is a parameter taking into account the additional measurement uncertainties introduced by the PEMS PN equipment, which are subject to an annual review and shall be revised as a result of the improved quality of the PEMS PN procedure or technical progress.; (8) The last sentence in point 2.3 is amended as follows: If the respective PEMS test is not required by this Regulation the manufacturer may charge a reasonable fee similar to the provision in Article 7(1) of Regulation (EC) No 715/2007; (9) point 3.1 is replaced by the following: 3.1. The following requirements apply to PEMS tests referred to in Article 3(11); (10) point 3.1.0 is: replaced by the following: 3.1.0. The requirements of point 2.1 shall be fulfilled for the urban part and the complete PEMS trip. Upon the choice of the manufacturer the conditions of at least one of the two points 3.1.0.1 or 3.1.0.2 below shall be fulfilled. OVC-HEVs shall fulfil the conditions of point 3.1.0.3.; (11) the following point 3.1.0.3 is inserted: 3.1.0.3. Mt  ¤ NTEpollutant and Mu  ¤ NTEpollutant with the definitions of point 2.1 of this Annex and point 4 of Appendix 7c.; (12) points 3.1.3.2 and 3.1.3.2.1 are replaced by the following: 3.1.3.2. The manufacturer shall ensure that the information listed in point 3.1.3.2.1. is made available on a publicly accessible website without costs and without the need for the user to reveal his identity or sign up. The manufacturer shall keep the Commission and Type Approval Authorities informed on the location of the website. 3.1.3.2.1. The website shall allow a wildcard search of the underlying database based on one or more of the following: Make, Type, Variant, Version, Commercial name, or Vehicle Identification Number, as defined in the Certificate of Conformity, pursuant to Annex IX of Directive 2007/46/EC. The information described below shall be made available for all vehicles in a search:  the results of the PEMS tests as set out in point 6.3 of Appendix 5, point 3.9 of Appendix 6 and point 4 of Appendix 7c for all vehicle emission types in the list described in point 5.4 of Appendix 7. For NOVC-HEVs, the results of the PEMS tests as set out in point 6.3 of Appendix 5 and, if applicable, point 3.9 of Appendix 6 shall be reported. For OVC-HEVs, the results of the PEMS test as set out in point 4 of Appendix 7c shall be reported;  the Declared Maximum RDE Values as reported in point 48.2 of the Certificate of Conformity, as described in Annex IX of Directive 2007/46/EC.; (13) point 3.1.3.2.2 is deleted; (14) points 4.2 and 4.3 are replaced by the following: 4.2. The manufacturer shall demonstrate to the approval authority that the chosen vehicle, driving patterns, conditions and payloads are representative for the PEMS test family. The payload and altitude requirements, as specified in points 5.1 and 5.2, shall be used ex-ante to determine whether the conditions are acceptable for RDE testing. 4.3. The approval authority shall propose a test trip in urban, rural and motorway environments meeting the requirements of point 6. For the purpose of trip design, the urban, rural and motorway parts shall be selected based on a topographic map. The urban part of the trip should be driven on urban roads with a speed limit of 60 km/h or less. In case the urban part of the trip needs to be driven for a limited period of time on roads with speed limit higher than 60 km/h, the vehicle shall be driven with speeds up to 60 km/h.; (15) the following point 4.5 is inserted: 4.5. In order to also assess emissions during trips in hot start, a certain number of vehicles per PEMS test family, specified in point 4.2.7 in Appendix 7, shall be tested without conditioning the vehicle as described in point 5.3, but with a warm engine.; (16) point 5.2.1 is replaced by the following: 5.2.1. The test shall be conducted under ambient conditions laid down in this section. The ambient conditions become extended  when at least one of the temperature and altitude conditions is extended. The correction factor for extended conditions for temperature and altitude shall only be applied once. If a part of the test or the entire test is performed outside of normal or extended conditions, the test shall be invalid.; (17) point 5.2.4 is replaced by the following: 5.2.4. Moderate temperature conditions: Greater than or equal to 273,15 K (0 °C) and lower than or equal to 303,15 K (30 °C). (18) point 5.2.5 is replaced by the following: 5.2.5. Extended temperature conditions: Greater than or equal to 266,15 K (  7 °C) and lower than 273,15 K (0 °C) or greater than 303,15 K (30 °C) and lower than or equal to 308,15 K (35 °C). (19) point 5.2.6 is replaced by the following: 5.2.6. By way of derogation from the provisions of points 5.2.4 and 5.2.5 the lower temperature for moderate conditions shall be greater or equal to 276,15 K (3 °C) and the lower temperature for extended conditions shall be greater or equal to 271,15 K (  2 °C) between the start of the application of binding NTE emission limits as defined in section 2.1 and until five years and four months after the dates given in paragraphs 4 and 5 of Article 10, of Regulation (EC) No 715/2007.; (20) point 5.3 is replaced by the following: 5.3. Vehicle conditioning for cold engine-start testing Before RDE testing, the vehicle shall be preconditioned in the following way: Driven for at least 30 min, parked with doors and bonnet closed and kept in engine-off status within moderate or extended altitude and temperatures in accordance with points 5.2.2 to 5.2.6 between 6 and 56 hours. Exposure to extreme atmospheric conditions (heavy snowfall, storm, hail) and excessive amounts of dust should be avoided. Before the test start, the vehicle and equipment shall be checked for damages and the absence of warning signals, suggesting malfunctioning.; (21) point 5.4.2 is replaced by the following: 5.4.2. If the trip results are valid following the verifications in accordance with point 5.4.1, the methods for verifying the normality of the test conditions as laid down in Appendices 5, 6, 7a and 7b to this Annex shall be applied. For OVC-HEVs only, the validity of a trip and the normality of test conditions are verified in accordance with Appendix 7c, while Appendices 5 and 6 do not apply.; (22) points 5.5.2 and 5.5.2.1 to 5.5.2.4 are replaced by the following: 5.5.2. Vehicles equipped with periodically regenerating systems 5.5.2.1. Periodically regenerating systems  shall be understood in accordance with the definition in point 3.8.1 of Annex XXI. 5.5.2.2. All results will be corrected with the Ki factors or with the Ki offsets developed by the procedures in sub-annex 6 of Annex XXI for type-approval of a vehicle type with a periodically regenerating system, 5.5.2.3. If the emissions do not fulfil the requirements of point 3.1.0, then the occurrence of regeneration shall be verified. The verification of a regeneration may be based on expert judgement through cross-correlation of several of the following signals, which may include exhaust temperature, PN, CO2, O2 measurements in combination with vehicle speed and acceleration. If periodic regeneration occurred during the test, the result without the application of either the Ki -factor of the Ki offset shall be checked against the requirements of point 3.1.0. If the resulting emissions do not fulfil the requirements, then the test shall be voided and repeated once at the request of the manufacturer. The manufacturer may ensure the completion of the regeneration. The second test is considered valid even if regeneration occurs during it. 5.5.2.4. At the request of the manufacturer, even if the vehicle fulfils the requirements of point 3.1.0, the occurrence of regeneration may be verified as in point 5.5.2.3 above. If the presence of regeneration can be proved and with the agreement of the Type Approval, the final results will be shown without the application of either the Ki factor or the Ki offset.; (23) the following points 5.5.2.5 and 5.5.2.6 are inserted: 5.5.2.5. The manufacturer may ensure the completion of the regeneration and precondition the vehicle appropriately prior to the second test. 5.5.2.6. If regeneration occurs during the second RDE test, pollutants emitted during the repeated test shall be included in the emissions evaluation.; (24) point 6.2 is replaced by the following: 6.2. The trip shall always start with urban driving followed by rural and motorway driving in accordance with the shares specified in point 6.6. The urban, rural and motorway operation shall be run continuously, but may also include a trip which starts and ends at the same point. Rural operation may be interrupted by short periods of urban operation when driving through urban areas. Motorway operation may be interrupted by short periods of urban or rural operation, e.g., when passing toll stations or sections of road work.; (25) point 6.4 is replaced by the following: 6.4. Rural operation is characterised by vehicle speeds higher than 60 km/h and lower than or equal to 90 km/h. For N2 category vehicles that are equipped in accordance with Directive 92/6/EEC with a device limiting vehicle speed to 90 km/h, rural operation is characterised by vehicle speed higher than 60 km/h and lower than or equal to 80 km/h.; (26) point 6.5 is replaced by the following: 6.5. Motorway operation is characterised by speeds above 90 km/h. For N2 category vehicles that are equipped in accordance with Directive 92/6/EEC with a device limiting vehicle speed to 90 km/h, motorway operation is characterised by speed higher than 80 km/h.; (27) points 6.8 and 6.9. are replaced by the following: 6.8. The average speed (including stops) of the urban driving part of the trip should be between 15 and 40 km/h. Stop periods, defined by vehicle speed of less than 1 km/h, shall account for 6-30 % of the time duration of urban operation. Urban operation may contain several stop periods of 10 s or longer. However, individual stop periods shall not exceed 300 consecutive seconds; else the trip shall be voided. 6.9 The speed range of the motorway driving shall properly cover a range between 90 and at least 110 km/h. The vehicles velocity shall be above 100 km/h for at least 5 minutes. For M2 category vehicles that are equipped in accordance with Directive 92/6/EEC with a device limiting vehicle speed to 100 km/h, the speed range of the motorway driving shall properly cover a range between 90 and 100 km/h. The vehicles velocity shall be above 90 km/h for at least 5 minutes. For N2 category vehicles that are equipped in accordance with Directive 92/6/EEC with a device limiting vehicle speed to 90 km/h, the speed range of the motorway driving of shall properly cover a range between 80 and 90 km/h. The vehicles velocity shall be above 80 km/h for at least 5 minutes.; (28) point 6.11 is replaced by the following: 6.11. The start and the end point of a trip shall not differ in their elevation above sea level by more than 100 m. In addition, the proportional cumulative positive altitude gain over the entire trip and over the urban part of the trip as determined in accordance with point 4.3 shall be less than 1 200 m/100 km and be determined in accordance with Appendix 7b.; (29) the following point 6.13 is inserted: 6.13. The average speed (including stops) during cold start period as defined in Appendix 4, point 4 shall be between 15 and 40 km/h. The maximum speed during the cold start period shall not exceed 60 km/h.; (30) point 7.6 is replaced by the following: 7.6. The idling immediately after the first ignition of the combustion engine shall be kept to the minimum possible and it shall not exceed 15 s. The vehicle stop during the entire cold start period, as defined in point 4 of Appendix 4, shall be kept to the minimum possible and it shall not exceed 90 s. If the engine stalls during the test, it may be restarted, but the sampling shall not be interrupted; (31) point 9.4 is replaced by the following: 9.4. After establishing the validity of a trip in accordance with point 9.2 emission results shall be calculated using the methods laid down in Appendices 5 and 6 of this Annex. Appendix 6 shall only be applied to NOVC-HEVs (as defined in point 1.2.40) if the power at the wheels has been determined by wheel hub torque measurements. For OVC-HEVs the emission results shall be calculated using the method laid down in Appendix 7c of this Annex.; (32) point 9.6 is replaced by the following: 9.6. The cold start is defined in accordance with point 4 of Appendix 4 of this Annex. Gaseous pollutant and particle number emissions during cold start shall be included in the normal evaluation in accordance with Appendix 5 and 6. For OVC-HEVs the emission results shall be calculated using the method laid down in Appendix 7c of this Annex. If the vehicle was conditioned for the last three hours prior to the test at an average temperature that falls within the extended range in accordance with point 5.2, then the provisions of point 9.5 of Annex IIIA apply to the cold start period, even if the running conditions are not within the extended temperature range. The corrective factor of 1,6 shall be applied only once. The corrective factor of 1,6 applies to pollutant emissions but not to CO2.; (33) Appendix 1 is amended as follows: (a) Point 3.2; rows 2-4 in Table 1 are amended as follows: Parameter Recommended unit Source (8) THC concentration (1,4) ppm C1 Analyser CH4 concentration (1,4) ppm C1 Analyser NMHC concentration (1,4) ppm C1 Analyser (6) (b) points 3.4.1, 3.4.2 and 3.4.3 are replaced by the following: 3.4.1. General: The installation of the PEMS shall follow the instructions of the PEMS manufacturer and the local health and safety regulations. The PEMS should be installed as to minimise during the test electromagnetic interferences as well as exposure to shocks, vibration, dust and variability in temperature. The installation and operation of the PEMS shall be leak-tight and minimise heat loss. The installation and operation of PEMS shall not change the nature of the exhaust gas nor unduly increase the length of the tailpipe. To avoid the generation of particles, connectors shall be thermally stable at the exhaust gas temperatures expected during the test. It is recommended not to use elastomer connectors to connect the vehicle exhaust outlet and the connecting tube. Elastomer connectors, if used, shall have no contact with the exhaust gas to avoid artefacts at high engine load. 3.4.2. Permissible backpressure The installation and operation of the PEMS sampling probes shall not unduly increase the pressure at the exhaust outlet in a way that may influence the representativeness of the measurements. It is thus recommended that only one sampling probe is installed in the same plane. If technically feasible, any extension to facilitate the sampling or connection with the exhaust mass flow meter shall have an equivalent, or larger, cross sectional area than the exhaust pipe. If the sampling probes obstruct a significant area of the tailpipe cross-section, backpressure measurement may be requested by the Type Approval Authority. 3.4.3. Exhaust mass flow meter Whenever used, the exhaust mass flow meter shall be attached to the vehicles tailpipe(s) in accordance with the recommendations of the EFM manufacturer. The measurement range of the EFM shall match the range of the exhaust mass flow rate expected during the test. The installation of the EFM and any exhaust pipe adaptors or junctions shall not adversely affect the operation of the engine or exhaust after-treatment system. A minimum of four pipe diameters or 150 mm of straight tubing, whichever is larger, shall be placed at either side of the flow-sensing element. When testing a multi-cylinder engine with a branched exhaust manifold, it is recommended to position the exhaust mass flow meter downstream of where the manifolds combine and to increase the cross section of the piping such as to have an equivalent, or larger, cross sectional area from which to sample. If this is not feasible, exhaust flow measurements with several exhaust mass flow meters may be used, if approved by the Type Approval Authorities. The wide variety of exhaust pipe configurations, dimensions and exhaust mass flow rates may require compromises, guided by good engineering judgement, when selecting and installing the EFM(s). It is permissible to install an EFM with a diameter smaller than that of the exhaust outlet or the total cross-sectional area of multiple outlets, providing it improves measurement accuracy and does not adversely affect the operation or the exhaust after-treatment as specified in point 3.4.2. It is recommended to document the EFM set-up using photographs.; (c) point 3.5 is replaced by the following: 3.5. Emissions sampling Emissions sampling shall be representative and conducted at locations of well-mixed exhaust where the influence of ambient air downstream of the sampling point is minimal. If applicable, emissions shall be sampled downstream of the exhaust mass flow meter, respecting a distance of at least 150 mm to the flow sensing element. The sampling probes shall be fitted at least 200 mm or three times the inner diameter of the exhaust pipe, whichever is larger, upstream of the point at which the exhaust exits the PEMS sampling installation into the environment. If the PEMS feeds back a flow to the tail pipe, this shall occur downstream of the sampling probe in a manner that does not affect during engine operation the nature of the exhaust gas at the sampling point(s). If the length of the sampling line is changed, the system transport times shall be verified and if necessary corrected. If the engine is equipped with an exhaust after-treatment system, the exhaust sample shall be taken downstream of the exhaust after-treatment system. When testing a vehicle with a branched exhaust manifold, the inlet of the sampling probe shall be located sufficiently far downstream so as to ensure that the sample is representative of the average exhaust emissions of all cylinders. In multi-cylinder engines, having distinct groups of manifolds, such as in a V  engine configuration, the sampling probe shall be positioned downstream of where the manifolds combine. If this is technically not feasible, multi-point sampling at locations of well-mixed exhaust may be used, if approved by the Type Approval Authority. In this case, the number and location of sampling probes shall match as far as possible those of the exhaust mass flow meters. In case of unequal exhaust flows, proportional sampling or sampling with multiple analysers shall be considered. If particles are measured, the exhaust shall be sampled from the centre of the exhaust stream. If several probes are used for emissions sampling, the particle sampling probe should be placed upstream of the other sampling probes. The particle sampling probe should not interfere with the sampling of gaseous pollutants. The type and specifications of the probe and its mounting shall be documented in detail. If hydrocarbons are measured, the sampling line shall be heated to 463 ± 10 K (190 ± 10 °C). For the measurement of other gaseous components with or without cooler, the sampling line shall be kept at a minimum of 333 K (60 °C) to avoid condensation and to ensure appropriate penetration efficiencies of the various gases. For low pressure sampling systems, the temperature can be lowered corresponding to the pressure decrease provided that the sampling system ensures a penetration efficiency of 95 % for all regulated gaseous pollutants. If particles are sampled and not diluted at the tailpipe, the sampling line from the raw exhaust sample point to the point of dilution or particle detector shall be heated to a minimum of 373 K (100 °C). The residence time of the sample in the particle sampling line shall be less than 3 s until reaching first dilution or the particle detector. All parts of the sampling system from the exhaust pipe up to the particle detector, which are in contact with raw or diluted exhaust gas, shall be designed to minimize deposition of particles. All parts shall be made from antistatic material to prevent electrostatic effects.; (d) points 4.2. and 4.3. are replaced by the following: 4.2. Starting and stabilizing the PEMS The PEMS shall be switched on, warmed up and stabilized in accordance with the specifications of the PEMS manufacturer until key functional parameters, e.g., pressures, temperatures and flows have reached their operating set points before test start. To ensure correct functioning, the PEMS may be kept switched on or can be warmed up and stabilized during vehicle conditioning. The system shall be free of errors and critical warnings. 4.3. Preparing the sampling system The sampling system, consisting of the sampling probe and sampling lines shall be prepared for testing by following the instruction of the PEMS manufacturer. It shall be ensured that the sampling system is clean and free of moisture condensation.; (e) point 4.6 is amended as follows: 4.6. Checking the analyser for measuring particle emissions The zero level of the analyser shall be recorded by sampling HEPA filtered ambient air at an appropriate sampling point, usually at the inlet of the sampling line. The signal shall be recorded at a constant frequency of at least 1,0 Hz averaged over a period of 2 minutes; the final concentration shall be within the manufacturers specifications, but shall not exceed 5 000 particles per cubic-centimetre.; (f) in point 4.8., the last sentence is replaced by the following: The PEMS shall function free of errors and critical warnings.; (g) Points 5.1., 5.2. and 5.3. are replaced by the following: 5.1. Test start Sampling, measurement and recording of parameters shall begin prior to the ignition on  of the engine. To facilitate time alignment, it is recommended to record the parameters that are subject to time alignment either by a single data recording device or with a synchronised time stamp. Before and directly after ignition on , it shall be confirmed that all necessary parameters are recorded by the data logger. 5.2. Test Sampling, measurement and recording of parameters shall continue throughout the on-road test of the vehicle. The engine may be stopped and started, but emissions sampling and parameter recording shall continue. Any warning signals, suggesting malfunctioning of the PEMS, shall be documented and verified. If any error signal(s) appear during the test, the test shall be voided. Parameter recording shall reach a data completeness of higher than 99 %. Measurement and data recording may be interrupted for less than 1 % of the total trip duration but for no more than a consecutive period of 30 s solely in the case of unintended signal loss or for the purpose of PEMS system maintenance. Interruptions may be recorded directly by the PEMS but it is not permissible to introduce interruptions in the recorded parameter via the pre-processing, exchange or post-processing of data. If conducted, auto zeroing shall be performed against a traceable zero standard similar to the one used to zero the analyser. It is strongly recommended to initiate PEMS system maintenance during periods of zero vehicle speed. 5.3. Test end The end of the test is reached when the vehicle has completed the trip and the ignition is turned off. Excessive idling of the engine after the completion of the trip shall be avoided. The data recording shall continue until the response time of the sampling systems has elapsed.; (h) in point 6.1, table 2 is replaced by the following: Pollutant Absolute Zero response drift Absolute Span response drift (1) CO2  ¤ 2 000 ppm per test  ¤ 2 % of reading or  ¤ 2 000 ppm per test, whichever is larger CO  ¤ 75 ppm per test  ¤ 2 % of reading or  ¤ 75 ppm per test, whichever is larger NOX  ¤ 5 ppm per test  ¤ 2 % of reading or  ¤ 5 ppm per test, whichever is larger CH4  ¤ 10 ppm C1 per test  ¤ 2 % of reading or  ¤ 10 ppm C1 per test, whichever is larger THC  ¤ 10 ppm C1 per test  ¤ 2 % of reading or  ¤ 10 ppm C1 per test, whichever is larger (i) point 6.2 is replaced by the following: 6.2. Checking the analyser for measuring particle emissions The zero level of the analyser shall be recorded in accordance with point 4.6.; (34) Appendix 2 is amended as follows: (a) in point 2, the following parameter is added between ECO2 and EE: E(dp)- PEMS-PN analyser efficiency; (b) in point 3.1., the first sentence is replaced by the following: The accuracy and linearity of analysers, flow-measuring instruments, sensors and signals, shall be traceable to international or national standards.; (c) in point 3.2., Table 1 is replaced by the following: Measurement parameter/instrument Slope a1 Standard error SEE Coefficient of determination r2 Fuel flow rate (1)  ¤ 1 % max 0,98  1,02  ¤ 2 %  ¥ 0,990 Air flow rate (1)  ¤ 1 % max 0,98  1,02  ¤ 2 %  ¥ 0,990 Exhaust mass flow rate  ¤ 2 % max 0,97  1,03  ¤ 3 %  ¥ 0,990 Gas analysers  ¤ 0,5 % max 0,99  1,01  ¤ 1 %  ¥ 0,998 Torque (2)  ¤ 1 % max 0,98  1,02  ¤ 2 %  ¥ 0,990 PN analysers (3)  ¤ 5 % max 0,85  1,15 (4)  ¤ 10 %  ¥ 0,950 (d) point 3.3 is replaced by the following: 3.3. Frequency of linearity verification The linearity requirements pursuant to point 3.2 shall be verified: (a) for each gas analyser at least every 12 months or whenever a system repair or component change or modification is made that could influence the calibration; (b) for other relevant instruments, such as PN analysers, exhaust mass flow meters and traceably calibrated sensors, whenever damage is observed, as required by internal audit procedures or by the instrument manufacturer but no longer than one year before the actual test. The linearity requirements pursuant to point 3.2 for sensors or ECU signals that are not directly traceable shall be performed with a traceably calibrated measurement device on the chassis dynamometer once for each PEMS-vehicle setup.; (e) in point 4.2.6., table 2 is replaced by the following: Pollutant Absolute Zero response drift Absolute Span response drift CO2  ¤ 1 000 ppm over 4 h  ¤ 2 % of reading or  ¤ 1 000 ppm over 4 h, whichever is larger CO  ¤ 50 ppm over 4 h  ¤ 2 % of reading or  ¤ 50 ppm over 4 h, whichever is larger PN 5 000 particles per cubic centimetre over 4 h According to manufacturer specifications NOX  ¤ 5 ppm over 4 h  ¤ 2 % of reading or 5 ppm over 4 h, whichever is larger CH4  ¤ 10 ppm C1  ¤ 2 % of reading or  ¤ 10 ppm C1 over 4 h, whichever is larger THC  ¤ 10 ppm C1  ¤ 2 % of reading or  ¤ 10 ppm C1 over 4 h, whichever is larger; (f) point 6 is replaced by the following: 6. Analysers for measuring (solid) particle emissions; (g) the following points 6.1. to 6.4. are inserted: 6.1. General The PN analyser shall consist of a pre-conditioning unit and a particle detector that counts with 50 % efficiency from approximately 23 nm. It is permissible that the particle detector also pre-conditions the aerosol. The sensitivity of the analysers to shocks, vibration, aging, variability in temperature and air pressure as well as electromagnetic interferences and other impacts related to vehicle and analyser operation shall be limited as far as possible and shall be clearly stated by the equipment manufacturer in its support material. The PN analyser shall only be used within its manufacturers declared parameters of operation. Figure 1 Example of a PN analyser setup: Dotted lines depict optional parts. EFM = Exhaust mass Flow Meter, d = inner diameter, PND = Particle Number Diluter. The PN analyser shall be connected to the sampling point via a sampling probe which extracts a sample from the centreline of the tailpipe tube. As specified in point 3.5 of Appendix 1, if particles are not diluted at the tailpipe, the sampling line shall be heated to a minimum temperature of 373 K (100 °C) until the point of first dilution of the PN analyser or the particle detector of the analyser. The residence time in the sampling line shall be less than 3 s. All parts in contact with the sampled exhaust gas shall be always kept at a temperature that avoids condensation of any compound in the device. This can be achieved, e.g. by heating at a higher temperature and diluting the sample or oxidizing the (semi)volatile species. The PN analyser shall include a heated section at wall temperature  ¥ 573 K. The unit shall control the heated stages to constant nominal operating temperatures, within a tolerance of ± 10 K and provide an indication of whether or not heated stages are at their correct operating temperatures. Lower temperatures are acceptable as long as the volatile particle removal efficiency fulfils the specifications of 6.4. Pressure, temperature and other sensors shall monitor the proper operation of the instrument during operation and trigger a warning or message in case of malfunction. The delay time of the PN analyser shall be  ¤ 5 s. The PN analyser (and/or particle detector) shall have a rise time of  ¤ 3,5 s. Particle concentration measurements shall be reported normalised to 273 K and 101,3 kPa. If necessary, the pressure and/or temperature at the inlet of the detector shall be measured and reported for the purposes of normalizing the particle concentration. PN systems that comply with the calibration requirements of the UNECE Regulations 83 or 49 or GTR 15 automatically comply with the calibration requirements of this Annex. 6.2. Efficiency requirements The complete PN analyser system including the sampling line shall fulfil the efficiency requirements of Table 3a. Table 3a PN analyser (including the sampling line) system efficiency requirements dp [nm] Sub-23 23 30 50 70 100 200 E(dp) PN analyser To be determined 0,2  0,6 0,3  1,2 0,6  1,3 0,7  1,3 0,7  1,3 0,5  2,0 Efficiency E(dp) is defined as the ratio in the readings of the PN analyser system to a reference Condensation Particle Counter (CPC)s (d50 % = 10 nm or lower, checked for linearity and calibrated with an electrometer) or an Electrometers number concentration measuring in parallel monodisperse aerosol of mobility diameter dp and normalized at the same temperature and pressure conditions. The efficiency requirements will need to be adapted, in order to make sure that the efficiency of the PN analysers remains consistent with the margin PN. The material should be thermally stable soot-like (e.g. spark discharged graphite or diffusion flame soot with thermal pre-treatment). If the efficiency curve is measured with a different aerosol (e.g. NaCl), the correlation to the soot-like curve must be provided as a chart, which compares the efficiencies obtained using both test aerosols. The differences in the counting efficiencies have to be taken into account by adjusting the measured efficiencies based on the provided chart to give soot-like aerosol efficiencies. The correction for multiply charged particles should be applied and documented but shall not exceed 10 %. These efficiencies refer to the PN analysers with the sampling line. The PN analyser can also be calibrated in parts (i.e. the pre-conditioning unit separately from the particle detector) as long as it is proven that PN analyser and the sampling line together fulfil the requirements of Table 3a. The measured signal from the detector shall be > 2 times the limit of detection (here defined as the zero level plus 3 standard deviations). 6.3. Linearity requirements The PN analyser including the sampling line shall fulfil the linearity requirements of point 3.2 in Appendix 2 using monodisperse or polydisperse soot-like particles. The particle size (mobility diameter or count median diameter) should be larger than 45 nm. The reference instrument shall be an Electrometer or a Condensation Particle Counter (CPC) with d50 = 10 nm or lower, verified for linearity. Alternatively, a particle number system compliant with UNECE Regulation 83. In addition the differences of the PN analyser from the reference instrument at all points checked (except the zero point) shall be within 15 % of their mean value. At least 5 points equally distributed (plus the zero) shall be checked. The maximum checked concentration shall be the maximum allowed concentration of the PN analyser. If the PN analyser is calibrated in parts, then the linearity can be checked only for the PN detector, but the efficiencies of the rest parts and the sampling line have to be considered in the slope calculation. 6.4. Volatile removal efficiency The system shall achieve > 99 % removal of  ¥ 30 nm tetracontane (CH3(CH2)38CH3) particles with an inlet concentration of  ¥ 10 000 particles per cubic-centimetre at the minimum dilution. The system shall also achieve a > 99 % removal efficiency of polydisperse alcane (decane or higher) or emery oil with count median diameter > 50 nm and mass > 1 mg/m3. The volatile removal efficiency with tetracontane and/or polydisperse alcane or oil have to be proven only once for the instrument family. The instrument manufacturer though has to provide the maintenance or replacement interval that ensures that the removal efficiency does not drop below the technical requirements. If such information is not provided, the volatile removal efficiency has to be checked yearly for each instrument.; (35) in Appendix 3, in point 3.3., Table 1 is replaced by the following: Table 1 Permissible tolerances Parameter [Unit] Permissible absolute tolerance Distance [km] (5) 250 m of the laboratory reference THC (6) [mg/km] 15 mg/km or 15 % of the laboratory reference, whichever is larger CH4 (6) [mg/km] 15 mg/km or 15 % of the laboratory reference, whichever is larger NMHC (6) [mg/km] 20 mg/km or 20 % of the laboratory reference, whichever is larger PN (6) [#/km] 1 ¢1011 p/km or 50 % of the laboratory reference (*1) whichever is larger CO (6) [mg/km] 150 mg/km or 15 % of the laboratory reference, whichever is larger CO2 [g/km] 10 g/km or 10 % of the laboratory reference, whichever is larger NOx (6) [mg/km] 15 mg/km or 15 % of the laboratory reference, whichever is larger (36) Appendix 4 is amended as follows: (a) point 4 is replaced with the following: 4. Cold start Cold start is the period from the first start of the combustion engine until the point when the combustion engine has run cumulatively for 5 min. If the coolant temperature is determined, the cold start period ends once the coolant has reached 343 K (70 °C) for the first time but no later than the point at which the combustion engine has run cumulatively for 5 min after initial engine start.; (b) point 5 is replaced by the following: 5. Emission measurements during stop of the combustion engine Any instantaneous emissions or exhaust flow measurements obtained while the combustion engine is deactivated shall be recorded. In a separate step, the recorded values shall afterward be set to zero by the data post processing. The combustion engine shall be considered as deactivated if two of the following criteria apply: the recorded engine speed is < 50 rpm; the exhaust mass flow rate is measured at < 3 kg/h; the measured exhaust mass flow rate drops to < 15 % of the typical steady-state exhaust mass flow rate at idling.; (c) point 12 is replaced by the following: 12. Calculating the instantaneous particle number emissions The instantaneous particle number emissions [particles/s] shall be determined by multiplying the instantaneous concentration of the pollutant under consideration [particles/cm3] with the instantaneous exhaust mass flow rate [kg/s], both corrected and aligned for the transformation time. If applicable, negative instantaneous emission values shall enter all subsequent data evaluations. All significant digits of intermediate results shall enter the calculation of the instantaneous emissions. The following equation shall apply: where: PN,i is the particle number flux [particles/s] cPN,i is the measured particle number concentration [#/m3] normalized at 0 °C qmew,i is the measured exhaust mass flow rate [kg/s] Ã e is the density of the exhaust gas [kg/m3] at 0 °C (Table 1); (d) in point 1 following the title Verification of trip dynamic conditions and calculation of the final RDE emissions result with method 1 (Moving Averaging Window), the words Step 1. Segmentation of the data and exclusion of cold start emissions (section 4 in Appendix 4); are replaced by the words Step 1. Segmentation of the data;; (e) in point 3.1 following the title Verification of trip dynamic conditions and calculation of the final RDE emissions result with method 1 (Moving Averaging Window), the last sentence of the first paragraph is amended as follows: The calculation described in the present point shall be run from the first point (forward).; (f) in point 3.1 following the title Verification of trip dynamic conditions and calculation of the final RDE emissions result with method 1 (Moving Averaging Window), in the second paragraph, the second and fourth indents are deleted; (g) in point 3.2. following the title Verification of trip dynamic conditions and calculation of the final RDE emissions result with method 1 (Moving Averaging Window), the following paragraph is added: In case a NOVC-HEV is tested, the window calculation shall start at the point of ignition on and include driving events during which no CO2 is emitted.; (h) in point 5. following the title Verification of trip dynamic conditions and calculation of the final RDE emissions result with method 1 (Moving Averaging Window), the following paragraph is inserted: For N2 category vehicles that are equipped in accordance with Directive 92/6/EEC with a device limiting vehicle speed to 90 km/h, the share of motorway windows in the complete test shall be at least 5 %.; (i) in point 5.3. following the title Verification of trip dynamic conditions and calculation of the final RDE emissions result with method 1 (Moving Averaging Window), the following paragraph is added: When testing a NOVC-HEV and only if the specified minimum requirement of 50 % is not met, the upper positive tolerance tol 1 may be increased by steps of 1 percentage point until the 50 % of normal windows target is reached. When using this approach, tol1 shall never exceed 50 %.; (j) in point 6.1. following the title Verification of trip dynamic conditions and calculation of the final RDE emissions result with method 1 (Moving Averaging Window), the following paragraph is added: For all averaging windows including cold start data points, as defined in point 4 of Appendix 4, the weighting function is set to 1.. (37) Appendix 6 is amended as follows: (a) in point 3.1., the following paragraph is added: The provisions of this Appendix 6 shall only be applicable for NOVC-HEVs (as defined in point 1.2.40) if the power at the wheels has been determined by wheel hub torque measurements.; (b) Point 3.2 is replaced by the following 3.2. Calculation of the moving averages of the instantaneous test data Three second moving averages shall be calculated from all relevant instantaneous test data to reduce influences of possibly imperfect time alignment between emission mass flow and wheel power. The moving average values shall be computed in a 1 Hz frequency: Where k time step for moving average values i time step from instantaneous test data; (c) In point 3.3., table 1-1 is replaced by the following: Table 1-1 Speed ranges for the allocation of test data to urban, rural and motorway conditions in the power binning method Vehicle category Urban Rural (7) Motorway (7) M1, M2, N1 vi [km/h] 0 to  ¤ 60 > 60 to  ¤ 90 > 90 N2 vi [km/h] 0 to  ¤ 60 > 60 to  ¤ 80 > 80 (d) in point 3.4.2., the equations following the words Corresponding results (see Table 2, Table 3): are replaced by the following: Pdrive = 18,25 kW; (e) in point 3.5., the first paragraph is deleted; (f) point 3.6 is replaced by the following: 3.6. Check of power class coverage and of normality of power distribution For a valid test a sufficient number of measured emission values have to be allocated to the relevant power classes. This demand is checked by the number of 3 second average values (counts) allocated to each power class:  a minimum coverage of 5 counts is demanded for the total trip in each wheel power class up to class No 6 or up to the class containing 90 % of the rated power whatever gives the lower class number. If the counts in a wheel power class above number 6 are less than 5, the average class emission value (mgas,3s,k) and the average class velocity (v3s,k) shall be set to zero.  a minimum coverage of 5 counts is required for the urban part of the trip in each wheel power class up to class No 5 or up to the class containing 90 % of the rated power whatever gives the lower class number. If the counts in the urban part of the trip in a wheel power class above number 5 are less than 5, the average class emission value (mgas,3s,k) and the average class velocity (v3s,k) shall be set to zero.; (g) in point 4, the text following figure 2 is replaced by the following: The actual wheel power shall be calculated from the measured CO2 mass flow as follows: With CO2 in [g/h] Pw,j in [kW] The above equation can be used to provide PWi for the classification of the measured emissions as described in point 3 with following additional conditions in the calculation: (I) if vi  ¤ 1 km/h and if CO2i  ¤ DWLTC then Pw,i = 0 (II) if vi > 1 km/h and if CO2i < 0,5 X DWLTC then Pw,i = Pdrag; (38) Appendix 7 is amended as follows: (a) points 3 to 3.1.2. are replaced by the following: 3. PEMS TEST FAMILY BUILDING A PEMS test family shall comprise finished vehicles with similar emission characteristics. Vehicle emission types may be included in a PEMS test family only as long as the completed vehicles within a PEMS test family are identical with respect to the characteristics in points 3.1 and 3.2. 3.1. Administrative criteria 3.1.1. The approval authority issuing the emission type approval in accordance with Regulation (EC) No 715/2007 ( authority ) 3.1.2. The manufacturer having received the emission type approval in accordance with Regulation (EC) No 715/2007.; (b) point 4.2.7 is replaced by the following: 4.2.7. At least one vehicle in the PEMS family shall be tested in hot start testing.; (c) the following point 4.2.8. is inserted: 4.2.8. Notwithstanding the provisions in points 4.2.1 to 4.2.6, at least the following number of vehicle emission types of a given PEMS test family shall be selected for testing: Number N of vehicle emission types in a PEMS test family Minimum number NT of vehicle emission types selected for PEMS cold start testing Minimum number NT of vehicle emission types selected for PEMS hot start testing 1 1 1 (*3) From 2 to 4 2 1 from 5 to 7 3 1 from 8 to 10 4 1 from 11 to 49 NT = 3 + 0,1 x N (*2) 2 more than 49 NT = 0,15 x N (*2) 3 (39) the following Appendix 7c is inserted: Appendix 7c Verification of trip conditions and calculation of the final RDE emissions result for OVC-HEVs 1. INTRODUCTION This Appendix describes the verification of trip conditions and the calculation of the final RDE emissions result for OVC-HEVs. The method proposed in the Appendix will undergo review in order to find a more complete one. 2. SYMBOLS, PARAMETERS AND UNITS Mt is the weighted distance specific mass of gaseous pollutants [mg/km] or particle number [#/km], respectively emitted over the complete trip mt is the mass of gaseous pollutant [g] or particle number [#] emissions, respectively emitted over the complete trip mt,CO2 is the mass of CO2 [g] emitted over the complete trip Mu is the weighted distance-specific mass of gaseous pollutants [mg/km] or particle number [#/km], respectively emitted over the urban part of the trip mu is the mass of gaseous pollutant or the particle number emissions, respectively emitted over the urban part of the trip [mg] mu,CO2 is the mass of CO2 [g] emitted over the urban part of the trip MWLTC,CO2 is the distance specific mass of CO2 [g/km] for a test in charge sustaining mode over the WLTC 3. GENERAL REQUIREMENTS The gaseous and particle pollutant emissions of OVC-HEVs shall be evaluated in two steps. First, the trip conditions shall be evaluated in accordance with point 4. Second, the final RDE emissions result is calculated in accordance with point 5. It is recommended to start the trip in charge-sustaining battery status to ensure that the third requirement of point 4 is fulfilled. The battery shall not be charged externally during the trip. 4. VERIFICATION OF TRIP CONDITIONS It shall be verified in a simple three-step procedure that: (1) the trip complies with the general requirements, boundary conditions, trip and operational requirements, and the specifications for lubricating oil, fuel and reagents defined in points 4 to 8 of this Annex IIIa; (2) the trip complies with the trip conditions defined in Appendices 7a and 7b of this Annex IIIa. (3) the combustion engine has been working for a minimum cumulative distance of 12 km under urban conditions. If the at least one of the requirements is not fulfilled, the trip shall be declared invalid and repeated until the trip conditions are valid. 5. CALCULATION OF THE FINAL RDE EMISSIONS RESULT For valid trips, the final RDE result is calculated based on a simple evaluation of the ratios between the cumulative gaseous and particle pollutant emissions and the cumulative CO2 emissions in three steps: (1) Determine the total gaseous pollutant and particle number emissions [mg;#] for the complete trip as mt and over the urban part of the trip as mu . (2) Determine the total mass of CO2 [g] emitted over the complete RDE trip as mt,CO2 and over the urban part of the trip as mu,CO2 . (3) Determine the distance-specific mass of CO2 MWLTC,CO2 [g/km] in charge-sustaining mode for the individual vehicles (declared value for the individual vehicle) as described in the Regulation (EU) 2017/1151; Type I test, including cold start. (4) Calculate the final RDE emissions result as: for the complete trip; for the urban part of the trip.. (40) Appendix 8 is amended as follows: a. Point 3.1 is amended as follows: 3.1. General Emission values as well as any other relevant parameters shall be reported and exchanged as csv-formatted data file. Parameter values shall be separated by a comma, ASCII-Code #h2C. Sub-parameter values shall be separated by a colon, ASCII-Code #h3B. The decimal marker of numerical values shall be a point, ASCII-Code #h2E. Lines shall be terminated by carriage return, ASCII-Code #h0D. No thousands separators shall be used.; b. point 3.3; the first sentences in the second paragraph is amended as follows: The vehicle manufacturer shall record the available results of the data evaluation methods in separate files.. (1) If the zero drift is within the permissible range, it is permissible to zero the analyser prior to verifying the span drift.; (1) optional to determine exhaust mass flow (2) optional parameter (3) The linearity check shall be verified with soot-like particles, as these are defined in point 6.2 (4) To be updated based on error propagation and traceability charts.; (5) only applicable if vehicle speed is determined by the ECU; to meet the permissible tolerance it is permitted to adjust the ECU vehicle speed measurements based on the outcome of the validation test (6) parameter only mandatory if measurement required by point 2.1 of this Annex. (*1) PMP system; (7) not used in the actual regulatory evaluation of urban driving; (*2) NT shall be rounded to the next higher integer number. (*3) when there is only one vehicle emission type in a PEMS test family, it shall be tested in both hot and cold start conditions.; ANNEX III Part I of Annex IX to Directive 2007/46/EC is amended as follows: (a) A new point 48.2 is introduced after point 48.1 in the side 2 of the Certificate of Conformity (CoC) of M1 vehicles as follows: 48.2 Declared maximum RDE values (if applicable) Complete RDE trip: NOx: ¦, Particles (number): ¦ Urban RDE trip: NOx: ¦, Particles (number): ¦; (b) A new point 48.2 is introduced after point 48.1 in the side 2 of the Certificate of Conformity (CoC) of M2 vehicles as follows: 48.2 Declared maximum RDE values (if applicable) Complete RDE trip: NOx: ¦, Particles (number): ¦ Urban RDE trip: NOx: ¦, Particles (number): ¦; (c) A new point 48.2 is introduced after point 48.1 in the side 2 of the Certificate of Conformity (CoC) of N1 vehicles as follows: 48.2 Declared maximum RDE values (if applicable) Complete RDE trip: NOx: ¦, Particles (number): ¦ Urban RDE trip: NOx: ¦, Particles (number): ¦; (d) A new point 48.2 is introduced after point 48.1 in the side 2 of the Certificate of Conformity (CoC) of N2 vehicles as follows: 48.2 Declared maximum RDE values (if applicable) Complete RDE trip: NOx: ¦, Particles (number): ¦ Urban RDE trip: NOx: ¦, Particles (number): ¦.